
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


[Letterhead of Castle Creek Financial LLC]

April 30, 2010

PacWest Bancorp
401 West "A" Street
San Diego, CA 92101
Attention: Victor R. Santoro

Dear Vic:

This letter agreement (the "Agreement") will confirm that, subject to the terms
and conditions contained herein, PacWest Bancorp (the "Company") has engaged
Castle Creek Financial LLC ("Castle Creek") as the exclusive financial advisor
to the Company in connection with the Company's efforts to (a) acquire or invest
in other financial institutions, excepting therefrom the opening of individual
bank branches in the ordinary course of business or acquisition of deposit
bases, loan pools or failed institutions from the FDIC; (b) effect a sale of the
Company or a material amount of its assets; or (c) pursue a financing or
recapitalization transaction (collectively, the "Transaction"). As the exclusive
financial advisor to the Company, Castle Creek will, in addition to providing
services in connection with a proposed Transaction provide other services
pursuant to paragraph 9. This Agreement amends and restates the letter agreement
between the Company and Castle Creek dated as of March 25, 2009.

1.In connection with a proposed Transaction, at the request of the Company,
Castle Creek will provide such services as the Company shall reasonably request
including: (i) assisting the Company in the structuring of the financial aspects
of a Transaction; (ii) identifying alternative potential parties and contacting
such parties as the Company may designate; (iii) assist the Company in
negotiating the terms of a Transaction with such parties; (iv) assisting the
Company in communicating the strategic implications of the Transaction to the
investment community; and (v) advising the Company in connection with its
efforts to raise any additional capital that may be required to facilitate the
Transaction. Further, Castle Creek and the Company expressly acknowledge that
the fees provided for under paragraph 3 for a completed Transaction were
determined in light of the fact that significant financial advisory services are
rendered to the Company in connection with potential Transactions that are not
successfully completed. Thus, such fees earned pursuant to paragraph 3 will
serve as compensation for services rendered in connection with a completed
Transaction and in connection with potential Transactions that are not
successfully completed. Further, such fees are in recognition of the exclusive
arrangement between Castle Creek and the Company, and Castle Creek's commitment
to source and present opportunities in the Company's geographic market and niche
for the Company's sole consideration and decision before presenting such
opportunities to any third party.

2.In connection with a proposed Transaction, you will furnish Castle Creek with
such material regarding the business and financial condition of the Company as
we reasonably request, all of which will be accurate and complete in all
material respects at the time furnished in writing. The Company will also use
its reasonable best efforts to assure that its personnel, consultants, experts,
attorneys and accountants are made available to Castle Creek upon Castle Creek's
reasonable request in connection with services provided or to be provided by
Castle Creek. While any proposed Transaction may be pending that was initiated
during the term of this Agreement, the Company shall promptly notify Castle
Creek of (i) any material changes in the business or financial condition of the
Company from the written information provided to Castle Creek, and (ii) any
material events or developments relating to the financial condition or business
operations or prospects of the Company and promptly make available for Castle
Creek's review copies of all filings related to the Transaction made by the
Company with any regulatory agency and copies of all press releases related to
the Transaction issued by the Company. We are relying, without independent
verification, on the accuracy and completeness of all information furnished to
us in

--------------------------------------------------------------------------------



writing by the Company or any other party or potential party to any Transaction.
Castle Creek agrees that all requests for information from the Company will be
directed only to the Chief Executive Officer, Chief Financial Officer or General
Counsel of the Company or such other persons as the Chief Executive Officer
shall specifically designate and that it will not treat information obtained
from any other person or source as having been provided by the Company.

3.In consideration of the services to be provided hereunder, the Company agrees
to pay to Castle Creek the following cash fees:

(A)In the event that a sale of the Company is completed, an amount equal to one
percent (1.0%) of the Transaction Value (as defined below) for the Transaction.

(B)In the event that an acquisition of or investment in another financial
institution is completed by the Company, an amount based upon the following
schedule will be owed to Castle Creek upon the consummation of the acquisition
or investment based upon the Transaction Value for the Transaction, net of the
cost of a "fairness opinion" if such opinion is deemed necessary:

 
   
   
  Deal Value
($ in millions)    
  Fees     (1)   If   $0<$20   then   1.0% of the Transaction Value
 
 
(2)
 
If
 
Over $20
 
then
 
$200,000, plus 0.65% of the amount of the Transaction Value in excess of
$20 million.

(C)In the event of a financing or recapitalization, the fees will be determined
in accordance with paragraph 8 below.

(D)Fees payable pursuant to paragraphs 3 (A), (B) and (C) shall be paid upon and
only upon the closing of the Transaction.

For purposes of this Agreement, "Transaction Value" means the sum of (as
applicable for the particular Transaction): (i) with respect to each class of
capital stock of the Company in the event of a sale of the Company or of the
financial institution which is acquired by the Company or in which the Company
invests, the aggregate consideration paid or payable for all shares of such
capital stock and for all shares of such classes issuable upon exercise of
options, warrants or other rights, or conversion or exchange of securities to
the extent that such options are then exercisable; (ii) in the case of an
acquisition or sale, the aggregate liquidation value of any preferred stock or
other preferential interests redeemed or remaining outstanding; (iii) the fair
market value of any assets distributed to the shareholders of the Company or
such financial institution that is purchased, in connection with the
Transaction; and (iv) in the case of an asset purchase or sale, the aggregate
consideration paid or payable for the assets of the Company or the assets of the
financial institution.

The determination of the "aggregate consideration paid or payable" for shares of
any classes of capital stock in connection with the Transaction shall include
cash, securities (valued in accordance with the following paragraph), or other
assets or consideration paid or payable by the purchaser or any of its
affiliates, as the case may be, determined without regard to any allocations
between the Company or its affiliates in the event of a sale of the Company or
between the financial institution or its affiliates in the event such financial
institution is acquired by the Company or the Company invests in such financial
institution, including but not limited to (i) assets (net of debt or payables)
of the Company or such financial institution

2

--------------------------------------------------------------------------------






retained by the Company or such financial institution or their respective
stockholders and affiliates, as the case may be (ii) any deferred installments
of the purchase price, (iii) any portion of the purchase price held in escrow
subsequent to closing which is payable pursuant to the terms of the escrow
arrangement, irrespective of whether such amounts are in fact paid, (iv) any
payments pursuant to earn-outs, royalties or other similar arrangements, (v) any
payments payable after closing upon the occurrence of certain events or
conditions or the satisfaction of certain earnings, sales levels or other
performance objectives which are agreed to on or before the closing,
irrespective of whether such amounts are in fact paid, (vii) the amount of any
extraordinary dividends or other extraordinary payments or distributions to
stockholders of the Company or the financial institution in connection with or
in anticipation of the Transaction, and (viii) consideration paid by the
purchaser or its affiliates as a deposit, reimbursement of expenses, liquidated
damages, walk-away fee or other arrangement.

In the event that all or any portion of the Transaction Value for a Transaction
is paid in stock or other securities, deferred installments or other non-cash
consideration, the amount of the fee payable with respect to such items shall be
determined on the basis of the fair market cash equivalent value of such
non-cash consideration as of the day preceding the closing date of the
Transaction as reasonably determined by Castle Creek and the Company, provided
that the value of securities (received as consideration) which have an existing
public trading market shall be determined by the closing sale (trade) price on
the closing date.

Any portion of the fee which is payable with respect to any earn-out, royalty or
similar arrangement where the amount payable is not a certain amount, shall be
calculated and paid at the closing based upon the estimated net present value
thereof as reasonably determined by Castle Creek and the Company.
If a Transaction involves the acquisition of less than all of outstanding
securities of the Company, but securities representing more than 50% of the
combined voting power of the then outstanding securities of the Company, then
the fee payable pursuant to Section 3(A) shall nonetheless be calculated as
though all such equity securities had been so acquired by the purchaser.

4.Regardless of whether a Transaction is completed, the Company will reimburse
Castle Creek, upon its demand, for all reasonable out-of-pocket expenses
(including travel expenses and fees and disbursements of counsel retained by
Castle Creek in connection with this engagement). In seeking such reimbursement,
Castle Creek shall provide an explanation of such charges.

5.The Company agrees to indemnify and hold Castle Creek harmless in accordance
with the terms and conditions of Appendix A attached hereto and made a part
hereof as though fully set forth in this Agreement. No termination or
modification hereof, or completion of Castle Creek's engagement hereunder, shall
limit or affect such indemnification.

6.Castle Creek's services hereunder may be terminated by the Company or Castle
Creek at any time upon 30 days written notice, provided that Castle Creek shall
be entitled to any fees payable pursuant to Section 3 and Section 8 hereof in
the event that the Company completes a Transaction (i) on which Castle Creek
provided advice or participated in discussions with any of the investors in such
Transaction or (ii) with any of the parties as to which Castle Creek advised the
Company or with whom the Company engaged in discussions regarding a possible
Transaction prior to the termination of this Agreement, providing that such
Transaction is completed within eighteen months following the termination of
this Agreement. In addition, Castle Creek shall remain entitled to the
reimbursement of fees and expenses under the terms and conditions described in

3

--------------------------------------------------------------------------------



Section 4 hereof, to the extent the same have been incurred on or prior to the
date of such termination. Furthermore, the provisions of this Section 6, and
Sections 5 (including Appendix A), 10, 11, 12, 13, 14 and 15 as well as the
Confidentiality Agreement, shall survive any termination of this Agreement.

7.In order to coordinate our efforts with respect to any Transaction for which
the Company intends to engage a financial advisor, during the period of our
engagement hereunder if the Company or its management receives an inquiry
regarding a Transaction, they will promptly advise Castle Creek of such inquiry
in order that we can evaluate such prospective party and its interest and assist
the Company in any resulting negotiations.

8.Pursuant to section 3(C) hereinabove, it is understood and agreed that if the
Company decides to pursue a financing or recapitalization Transaction for which
Castle Creek is to provide any of the financial advisory services described
above in Section 1 hereof, the Company and Castle Creek shall negotiate in good
faith acceptable compensation for Castle Creek in consideration of such
services, which compensation will take into account, among other things, the
results obtained and the custom and practice among investment bankers acting in
similar situations. The compensation owed to Castle Creek in accordance with the
fee structure agreed upon by the Company and Castle Creek in respect of a
financing or recapitalization Transaction shall be paid to Castle Creek in cash
upon the completion of any such Transaction. It is understood that no separate
fee will be owed to Castle Creek in consideration of services in connection with
a financing or recapitalization Transaction if such Transaction is undertaken in
connection with a Transaction described in Section 3(B) above.

9.It is understood and agreed that Castle Creek will provide such other services
that may from time to time be mutually agreed upon by Castle Creek and the
Company. Castle Creek expressly acknowledges that it will not be compensated
specifically for these services other than the reimbursement for all reasonable
out-of-pocket expenses, but that such fees earned from acting as a financial
advisor to the Company for a Transaction will serve as compensation to Castle
Creek for such non-Transaction services rendered. Such services rendered to the
Company not directly related to a specific Transaction may include, but are not
exclusive to (i) the development and preparation of long term financial and
strategic plans, (ii) assistance with investor and public relations, and
(iii) capital management advisory services.

10.Except as expressly provided herein, no fee paid or payable to Castle Creek
or any of its affiliates shall be used as an offset or credit against any other
fee paid or payable to Castle Creek or any of its affiliates.

11.This Agreement, along with the indemnity in Appendix A and the
Confidentiality Agreement attached hereto as Annex B, embody the sole terms of
the agreement between the Company and Castle Creek with respect to the subject
matter hereof and supersede all previous agreements, whether oral or written,
between the Company and Castle Creek with respect to the subject matter hereof.
This Agreement may not be altered, varied, revised or amended, except by an
instrument in writing signed by both the Company and Castle Creek after the date
first written above. The Company and Castle Creek have not made any other
agreements or representations of any kind with respect to such subject matter.

12.This Agreement shall be governed by and construed in accordance with the laws
of the State of California without regard to principles of conflict of laws. To
the extent legally permissible, any right to trial by jury with respect to any
claim or proceeding related to or arising out of this engagement or any
transaction or conduct in connection herewith, is waived. Any claim or dispute
arising out of this Agreement or the alleged breach thereof shall be submitted
by the parties to binding and nonappealable arbitration by the American
Arbitration Association ("AAA") in San Diego, California, under the commercial
rules then in effect for the AAA, except as provided

4

--------------------------------------------------------------------------------



herein. The AAA shall recommend three arbitrators who are knowledgeable in the
field of investment banking. The parties shall agree upon one of the three
arbitrators or, if no arbitrator is mutually agreed upon, the AAA shall appoint
one of the three arbitrators within 30 days of such failure. The award rendered
by the arbitrator shall include costs of arbitration, reasonable attorneys' fees
and fees of experts and other witnesses, but shall not include punitive damages
against either party. Each party shall have the right to request the arbitrator
to order reasonable and limited discovery. Notwithstanding this provision,
either party may seek appropriate injunctive relief.

13.This Agreement may be executed in counterparts, each of which shall be deemed
an original and all of which shall continue one and the same instrument. This
Agreement may be executed by the exchange of facsimile signatures, which shall
have the same force and effect as if original signatures had been exchanged.

14.The Company expressly acknowledges that Castle Creek has been retained solely
as an advisor to the Company, and not as an advisor to or agent of any other
person, and that the Company's engagement of Castle Creek is not intended to
confer rights upon any persons not a party hereto (including shareholders,
employees or creditors of the Company) as against Castle Creek, Castle Creek's
affiliates or their respective directors, officers, agents and employees. Any
advice provided to the Company by Castle Creek pursuant to this Agreement is
solely for the information and assistance of the executive management and Board
of Directors of the Company. Such advice shall be treated as confidential
information and shall not be disclosed to any third party except in accordance
with the terms of the Confidentiality Agreement. Any reference to Castle Creek
or to any affiliate of Castle Creek in any release or communication to any party
outside the Company is subject to Castle Creek's prior written approval, which
approval shall not be unreasonably withheld or delayed. Castle Creek shall not
refer to the Company in any written materials (other than performance overviews
and marketing materials related thereto that may be distributed to both
prospective and current investors and clients of Castle Creek and its
affiliates) without the Company's prior written approval, which approval shall
not be unreasonably withheld or delayed. If this Agreement is terminated prior
to any release or communication, no reference shall be made to Castle Creek
without Castle Creek's prior written approval. Notwithstanding the foregoing,
nothing herein is intended to prevent the Company from complying with any
disclosure obligations under applicable law, without seeking Castle Creek's
consent.

15.Neither the Company nor Castle Creek may assign, transfer, license, or
sublicense its rights under this Agreement without the other party's prior
written consent, which may be granted or withheld in the other party's sole and
absolute discretion. Subject to the limitation in this paragraph, this Agreement
will inure to the benefit of and be binding upon both the Company and Castle
Creek and their respective successors and assigns.

16.Castle Creek represents that it has the necessary expertise to provide the
services contemplated by this Agreement and that the compensation provided for
herein is fair and reasonable and comparable to the compensation that would be
charged by an independent provider of such services with the same type, level
and quality of expertise. The Company acknowledges that the services
contemplated herein will meet legitimate needs of the Company and that it is in
the best interests of the Company to obtain such services.

17.After closing a Transaction, Castle Creek shall have the right to place
advertisements in financial and other newspapers and other newspapers and
journals at its own expense describing its services to the Company under this
Agreement, provided that Castle Creek shall have submitted a copy of any such
proposed advertisements to the Company for its prior approval, which approval
shall not be unreasonably withheld or delayed.

[Signature Page Follows]

5

--------------------------------------------------------------------------------



Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the duplicates of this Agreement and the related
indemnification agreement which shall thereupon constitute binding agreements.

Very truly yours,

Castle Creek Financial LLC

By:   /s/ WILLIAM J. RUH


--------------------------------------------------------------------------------

    Name:   William J. Ruh     Title:   Executive Vice President               
               Accepted and agreed:
PacWest Bancorp
on its behalf and on behalf of the Company,
as defined above.
By:
 
/s/ VICTOR R. SANTORO


--------------------------------------------------------------------------------


 
  Name:   Victor R. Santoro     Title:   Executive Vice President and CFO    

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

